Filed Pursuant to Rule 433 Registration No. 333-169315-02 Entergy Gulf States Louisiana, L.L.C. First Mortgage Bonds, 3.95% Series due October 1, 2020 Final Terms and Conditions September 27, 2010 Issuer: Entergy Gulf States Louisiana, L.L.C. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): A3 (stable outlook) by Moody’s Investors Service BBB+ (stable outlook) by Standard & Poor’s Ratings Services Trade Date: September 27, 2010 Settlement Date (T+4): October 1, 2010 Principal Amount: Coupon: 3.950% Coupon Payment Dates: April 1 and October 1 of each year First Payment Date: April 1, 2011 Final Maturity: October 1, 2020 Optional Redemption Terms: Make-whole call at any time prior to July 1, 2020 at a discount rate of Treasury plus 25 bps and, thereafter, at par UST Benchmark: 2.625% due August 15, 2020 Spread to UST Benchmark: +145 bps Treasury Price: 100-30 Treasury Yield: 2.517% Re-offer Yield: 3.967% Issue Price to Public: 99.861% Joint Book-Running Managers: J.P. Morgan Securities LLC BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC KeyBanc Capital Markets Inc. Co-Managers: Deutsche Bank Securities Inc. Scotia Capital (USA) Inc. Blaylock Robert Van, LLC The Williams Capital Group, L.P. CUSIP / ISIN: 29365PAQ5 / US29365PAQ54 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) J.P. Morgan Securities LLC collect at 1-212-834-4533, (ii) BNY Mellon Capital Markets, LLC toll free at 1-800-369-6864, (iii) Credit Suisse Securities (USA) LLC toll free at 1-800-221-1037, or (iv) KeyBanc Capital Markets Inc. toll free at 1-866-227-6479.
